DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/26/2022 has been entered. 
			               Status of the Application
2.	Acknowledgement is made of the amendment received on 4/26/2022. Claims 1-10, 20 & 22-29 are pending in this application. Claims 11-19 & 21 are canceled. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1, 3-5, 22, 24 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pavier (US 2007/0096270) in view of Shim et al. (US 2006/0252177).
Re claims 1 & 22, Pavier teaches, Figs. 5-8, [0015-0016, 0019], a semiconductor package comprising: 
-a leadframe (20) forming a plurality of leads (21-27) with a die attach site; 
-a semiconductor die (30) including a set of die contacts (e.g. solder bump contacts) mounted to the die attach site in a flip chip configuration with each die contact of the set of die contacts electrically connected to the leadframe (20) via one of a set of solder joints (31-34)/via a respectively solder joint (31); and 
-a clip (50) soldered to the leadframe (20), the clip (50) extending over, but not electrically connect to (e.g. insulated via volume 70 or plastic encapsulant 80), the semiconductor die (30).

    PNG
    media_image1.png
    184
    530
    media_image1.png
    Greyscale

Pavier does not teach a set of solder joint capsules/an individually solder join capsule completely covering the set of solder joints/each of the respective solder joints between the die contacts and the leadframe/the leads. 
Shim teaches, Fig. 5B, [0024, 0026, 0030], a set of solder joint capsules (300) completely covering the set of solder joints (402)/each of the respective solder joints (402) between the die contacts (contact pads) and the leadframe (102)/the leads (200). 
As taught by Shim, one of ordinary skill in the art would utilize and modify the above teaching and incorporate into Terrill’s structure to obtain a set of solder joint capsules completely covering the set of solder joints between the die contacts and the leadframe/leads, because it aids in providing a packaging without over collapsed solder bumps. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by Shim in combination Pavier due to above reason. 
Re claims 3 & 24, in combination cited above, Shim teaches each of the set of solder joint capsules (300) are formed from epoxy polymer flux [0027].  
Re claim 4, Pavier teaches a plurality of leads (21-27) form spaces in the die attach site between solder joints (31-34) of the set of solder joints (Fig. 8).  
Re claims 5 & 25, in combination cited above, Pavier teaches a dielectric mold compound (80) covering the set of solder joints (31-34) of the flip chip configuration and the set of solder joint capsules (see Shim’s teaching) and at least partially covering the leadframe (20)/leads (21-27), the semiconductor die (30), and the clip (50) (Fig. 8) (see also Shim’s Fig. 5B).
4.	Claims 6 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pavier as modified by/in combination with Shim as applied to claims 1, 5, 22 & 25 above, and further in view of Abbott (US 2015/0014829). 
	The teachings of Pavier/Shim have been discussed above. 
	Re claim 6, Pavier/Shim does not teach the leads are bent in a common direction outside the dielectric mold compound and shaped as cantilevered leads.
	Abbott teaches unencapsulated cantilever leads [0012] (Fig. 1). 
As taught by Abbott, one of ordinary skill in the art would utilize the above teaching to obtain leads that are bent in a common direction and shaped as cantilevered leads, because a change in shape is generally recognized as being within the level of ordinary skill in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by Abbott in combination Pavier/Shim due to above reason. 
5.	Claims 7, 8, 27 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pavier as modified by/in combination with Shim as applied to claims 1 & 22 above, and further in view of Machida (US 2015/0162292).  
	The teachings of Pavier/Shim have been discussed above. 
Re claims 7 & 27, Pavier/Shim do not teach each of the set of die contacts includes a metal pillar extending from an opening of a dielectric layer on an active side of the semiconductor die, through one of the set of solder joint capsules, and to one of the set of solder joints.
Machida teaches each of the set of die contacts includes a metal pillar (24) extending from an opening of a dielectric layer (23) on an active side of the semiconductor die (20), through one of the set of solder joint capsules (220), and to one of the set of solder joints (32) (Fig. 6A, [0034]).
As taught by Machida, one of ordinary skill in the art would utilize and modify the above teaching to obtain metal pillar of die contact as claimed, because it aids in providing semiconductor package having pillar shaped terminals with a narrow pitch while maintaining connection reliability. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by Machida in combination Pavierl/Shim due to above reason. 
Re claims 8 & 28, in combination cited above, Pavier teaches a dielectric mold compound (80) covering the set of solder joints of the flip chip configuration, the set of solder joint capsules (see Shim’s teaching), and the set of metal pillars (see Machida’s teaching), wherein the dielectric mold compound (80) contacts each of the set of metal pillars adjacent to the dielectric layer on the active side of the semiconductor die (30) (see also Shim’s Fig. 5B).
Allowable Subject Matter
6.	Claims 2, 9, 10, 20 & 29 are allowed over the cited prior arts.
Claim 23 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
7.          Applicant's arguments with respect to claims have been considered but are moot in view of the new ground(s) of rejection.  Response to arguments on newly added limitations are responded to in the above rejection.
Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY T.V. NGUYEN whose telephone number is (571)270-7431. The examiner can normally be reached Monday-Friday, 6AM-4PM, alternative Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIMBERLY RIZKALLAH can be reached on (571) 272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUY T NGUYEN/Primary Examiner, Art Unit 2894                                                                                                                                                                                                        5/14/22